Citation Nr: 0311157	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-22 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	AnnMarie D. Mulcahey Leikauf, 
Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from July 1944 to June 1946.

The issue of entitlement to service connection for bronchial 
asthma was previously denied by decision of the Board in July 
1984.  This appeal arises from a September 1994 rating 
decision of the Newark, New Jersey Regional Office (RO).

The appellant testified before the undersigned member of the 
Board at a July 1997 Travel Board hearing.  

The Board issued a decision in January 1998 denying the 
veteran's claim to reopen the issue of entitlement to service 
connection for bronchial asthma.  The veteran filed an appeal 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  

A joint motion to remand this case to the Board was filed 
with the Court.  The case is again before the Board pursuant 
to an October 1998 order of the Court wherein the January 
1998 Board decision was vacated and the matter was remanded 
to the Board.  The case was remanded from the Board to the RO 
in July 2000 for due process reasons.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for bronchial asthma was last denied by decision of the Board 
in July 1984.

2.  The additional evidence submitted in connection with the 
claim to reopen is not more than merely cumulative and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1984 Board decision denying service connection 
for bronchial asthma is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2002).

2.  Evidence received subsequent to the July 1984 Board 
decision is not new and material to reopen the claim of 
entitlement to service connection for bronchial asthma.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the claimant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2002).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2002).  Second, VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2002).  

With respect to VA's duty to notify, the RO's September 2000 
and October 2002 supplemental statements of the case, as well 
as the Board's July 2000 remand, have adequately informed the 
veteran of the applicable definition of new and material 
evidence needed to substantiate his claim.  While the 
provision of 38 C.F.R. § 3.156(a), containing the definition 
of new and material evidence, was revised, this change 
applies only to a claim to reopen a finally decided claim 
received on or after August 29, 2001.  As the claim to reopen 
in this case was filed prior to August 29, 2001, the prior 
definition applies.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.156(a) (2002).  The prior 
supplemental statements of the case noted above advised the 
appellant of the evidence needed to substantiate his claim.  
Furthermore, in the April 2002 supplemental statement of the 
case, the RO advised the veteran of the provisions of the 
VCAA, specifically including what portion of the evidence was 
to be provided by him and which part VA would attempt to 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Specifically, he was advised that VA 
would attempt to obtain records held by any Federal agency, 
including VA, or by private doctors, hospitals or clinics and 
that he would need to identify the sources of the evidence 
and supply identifying information and authorization for the 
release of information.  The Board concludes that VA has 
satisfied the duty to notify contained in the VCAA.

With respect to VA's duty to assist the veteran, the veteran 
has not referenced any outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  His 
current VA outpatient treatment records were obtained by the 
RO.  The veteran has submitted additional evidence, in the 
form of lay statements.  He has also provided hearing 
testimony in support of his appeal.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion only if new and 
material evidence is presented or secured to reopen a finally 
adjudicated claim.  See 66 Fed. Reg. 45620, 45631 (August 29, 
2001); 38 C.F.R. § 3.159(c)(4)(C)(iii).  Thus, there is no 
duty to provide such an examination if the claim is not 
reopened.  In the decision herein, the Board concludes that 
the requisite new and material evidence has not been 
submitted to reopen the claim for service connection for 
bronchial asthma and, therefore, a medical examination or 
medical opinion is not in order.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

Evidence and Analysis

On the April 1944 entrance physical examination, the lungs 
were clinically evaluated as normal.  

In August and early September 1945, the veteran was treated 
for chills and headaches.  It was noted that the veteran had 
had bronchitis all of his life.  Impressions included 
influenza and chronic bronchitis. 

On the June 1946 separation physical examination, the lungs 
were clinically evaluated as normal.  

A June 1947 statement from a VA chief medical officer 
includes a medical abstract which shows that the veteran was 
treated in February 1947 for bronchial asthma.  Examination 
revealed inspiratory and expiratory wheezing.  A June 1947 
final diagnosis included mild recurrent bronchial asthma.

A November 1954 examination report shows that the veteran's 
current attack of asthma had started 3 years before.  The 
diagnosis was bronchial asthma.  

A July to August 1957 VA hospital summary includes a 
diagnosis of bronchial asthma.

A March to May 1982 VA hospital summary includes a diagnosis 
of bronchial asthma.

The veteran testified at a RO hearing in July 1983 that he 
was hospitalized during service for bronchial asthma; that 
since service he had periodically purchased medication for 
asthma; that he was treated for respiratory disability in 
service and that some physicians would call his condition 
bronchitis or influenza and some would call it asthma; and 
that his asthmatic condition was aggravated during service 
during basic training and on maneuvers.

By decision of the Board in July 1984, it was determined that 
new and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for bronchial 
asthma had not been submitted.  That determination is final 
and is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7104(b).  In order to reopen this claim, the 
veteran must present or secure new and material evidence with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  Under that 
regulation, effective for claims filed prior to August 29, 
2001, new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); cf. Duty to Assist, 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)) (new and material evidence is defined differently 
for claims filed on or after August 29, 2001).  As the 
veteran's application to reopen was filed in advance of 
August 29, 2001, the new provisions do not apply to his 
claim.  

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Evidence added to the record since the Board's July 1984 
decision includes the following.

Multiple statements were received in November 1993 from the 
veteran's former spouse and several life long friends.  The 
former spouse and several friends indicated that the veteran 
never suffered from asthma until after his military service.  
An additional friend indicated that although the veteran 
suffered from asthma before service, this disability worsened 
during service.  

VA treatment records were received in December 1993.  A 
February 1991 VA hospital report includes a diagnosis of 
asthma.  VA outpatient treatment records from 1993 show 
treatment for disabilities to include asthma.

A January 1994 statement from a life long friend indicates 
that this individual had not been aware that the veteran 
suffered from asthma until the veteran was discharged from 
service.

At a RO hearing in August 1995, the veteran testified that he 
suffered from asthma prior to service; and that his asthma 
worsened due to the physical rigors of service.

The veteran presented additional testimony at a July 1997 
Travel Board hearing to the effect that he suffered from 
asthma prior to service, that he suffered from increasing 
symptoms of bronchial asthma during service; and that the 
physical nature of service to include basic training and 
maneuvers in cold weather aggravated his bronchial asthma.

VA outpatient treatment records were received dating from 
October 1997 to June 2002.  These records show continuing 
treatment for disabilities to include bronchial asthma.

The July 1984 Board denial was based on the fact that new and 
material evidence had not been submitted to reopen a claim of 
service connection for bronchial asthma.  The additional 
evidence received since July 1984 also fails to rise to the 
level of new and material evidence relative to this claim.

Multiple statements were received in November 1993 and 
January 1994 from life long friends and from the veteran's 
former spouse.  All but one of these individuals indicated 
that the veteran first manifested bronchial asthma following 
service.  One individual indicated that bronchial asthma had 
worsened during service.  In a very similar vein, the veteran 
testified in August 1995 and July 1997 to the effect that the 
rigors of service had aggravated his bronchial asthma.  All 
of these statements and testimony duplicate evidence which 
was previously of record at the time of the July 1984 Board 
denial.  Thus, this evidence is neither new nor material.

Additional evidence was submitted in the form of VA 
outpatient treatment records.  These records merely 
demonstrate the fact, which was replete within the record in 
July 1984, that the veteran had been diagnosed with and 
received treatment for bronchial asthma after his separation 
from service.  The additional treatment records shadow the 
medical records of 1984 in that they fail to connect the 
manifestation of bronchial asthma with service. 

Accordingly, all of the additional evidence submitted is 
merely duplicative of the evidence which was previously of 
record in July 1984 and, as such, it is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  Thus, the additional evidence 
submitted is not new and material and the veteran's claim 
must remain denied.


ORDER

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for bronchial 
asthma, the claim is denied.


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

